DISMISS; and Opinion Filed January 15, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01177-CV

                            MICHAEL BORSCHOW, Appellant
                                       V.
                            TEXAS HEARING, INC., Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00423-A

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s December 23, 2014, motion to withdraw his appeal. In the

motion, appellant states he does not desire to appeal the matter and would like to withdraw the

appeal. We grant the motion and dismiss this appeal. TEX. R. APP. P. 42.1(a).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

141177F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL BORSCHOW, Appellant                        On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-14-01177-CV         V.                      Trial Court Cause No. CC-14-00423-A.
                                                   Opinion delivered by Justice Lang-Miers.
TEXAS HEARING, INC., Appellee                      Justices Bridges and Myers participating.

        Based on appellant’s December 23, 2014, motion to dismiss the appeal and in accordance
with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of January, 2015.




                                             –2–